In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-773V
                                      Filed: March 23, 2015
                                           Unpublished

****************************
GENICE JARMAN,                          *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
                                        *     Tetanus-Diphtheria-acellular Pertussis
                                        *     (Tdap) Vaccine; Shoulder Injury Related
SECRETARY OF HEALTH                     *     to Vaccine Administration (SIRVA);
AND HUMAN SERVICES,                     *     Special Processing Unit
                                        *
                    Respondent.         *
                                        *
****************************
Alison Haskins, Esq., Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Lisa Watts, Esq., US Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Vowell, Chief Special Master:

        On August 25, 2014, Genice Jarman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury to
include rotator cuff tendonitis and adhesive capsulitis resulting from the tetanus-
diphtheria-acellular pertussis [“Tdap”] vaccine she received on October 28, 2011.
Petition at 1-2; Stipulation, filed Mar. 23, 2015, ¶ 4. Petitioner further alleges that she
experienced the residual effects of her injury for more than six months, has filed no
other action for this injury, and has received no prior award or settlement. Petition at 2-
3; Stipulation¶¶ 4-5. “Respondent denies that the Tdap vaccine caused petitioner’s left
shoulder injuries, or any other injury, and further denies that petitioner’s current
disabilities including brachial plexopathy, are sequelae of a vaccine-related injury.”
Stipulation, ¶ 6.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
March 23, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

       Respondent agrees to pay petitioner a lump sum of $180,000.00 in the form of a
check payable to petitioner. Stipulation, ¶ 8. This amount represents compensation for
all damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                      2
Case 1:14-vv-00773-UNJ Document 23 Filed 03/23/15 Page 1 of 5
Case 1:14-vv-00773-UNJ Document 23 Filed 03/23/15 Page 2 of 5
Case 1:14-vv-00773-UNJ Document 23 Filed 03/23/15 Page 3 of 5
Case 1:14-vv-00773-UNJ Document 23 Filed 03/23/15 Page 4 of 5
Case 1:14-vv-00773-UNJ Document 23 Filed 03/23/15 Page 5 of 5